Citation Nr: 1828249	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  17-03 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for deep vein thrombosis, left lower extremity, to include as secondary to his service-connected left knee disability.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Anderson, Counsel






INTRODUCTION

The Veteran had active military service from May 1963 to February 1985. 

This claim comes to the Board of Veterans' Appeals (Board) from an August 2016 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has asserted entitlement to service connection for left leg deep vein thrombosis ("DVT").  Specifically, he states that his left leg DVT is either related directly to service or is proximately due to his service-connected left knee disability.  

The Veteran has reported a total of seven surgeries on his knees and all the surgeries, except for his total knee replacement, took place in service.  The Veteran's service treatment records show complaints of swollen or painful joints as well continued complaints of lower extremity pain.  See March 1981 Report of Medical Examination.  Post-service the Veteran stated that his left leg DVT developed in 2004.  In August 2011, the Veteran's cardiologist noted a history of DVT and referred the Veteran for an ultrasound.  The Veteran's diagnosis of DVT continued and in April 2014, the Veteran was diagnosed with venous stasis dermatitis and was continued on Xarelto.  


In August 2016, the Veteran was afforded a VA examination to determine whether his current diagnosis of left leg DVT is related to his active military service.  The examiner was asked to provide an opinion on whether or not the Veteran's currently diagnosed left leg DVT was related to his active military service or secondary to his service-connected left knee disability.  However, the examiner only provided an opinion as to secondary service connection.  In addition, the Veteran's representative argued in the April 2018 Informal Hearing Presentation that the Veteran's in-service history of swollen or painful joints were symptoms of DVT.  As such, the Board finds it necessary to remand the claim for further etiology opinion.

On remand, the Veteran should be asked to furnish, or to furnish an authorization to enable VA to obtain, any additional private treatment records from providers who treated him for his claimed disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be given an opportunity to identify any outstanding private treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After completing the foregoing development, and following the receipt of any outstanding records, return the claims file to the August 2016 VA examiner for an addendum opinion.  If the examiner who drafted the August 2016 opinion is unavailable, the opinion should be rendered by another appropriate medical professional. The need for another examination is left to the discretion of the medical professional offering the addendum opinion. 

The requested opinion should reflect that the file was reviewed.  After reviewing the record, the examiner should indicate whether the Veteran suffers from left leg deep vein thrombosis that is related to service.  

Specifically, the examiner should answer the following: 

Is it at least as likely as not (i.e., probability of 50 percent) that such disorder is etiologically related (incurred in or caused by) to the Veteran's active service? The examiner should specifically comment on the Veteran's in-service complaints of swollen and painful joints in service as well as ongoing left leg pain.  In addition, the examiner should address the arguments raised by the Veteran's representative in its April 2018 Informal Hearing Presentation, namely that the Veteran's in-service knee symptoms of swelling and pain were symptoms of DVT.   

The examiner is asked to provide a complete rationale for any opinion expressed.  

3.  After completing the above development to the extent possible and any additional development deemed necessary, the claim should be adjudicated on the merits.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
KRISTY L. ZADORA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




